IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 449 WAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
JAVONN ERIC CLANCY,           :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 9th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.